Case 2:18-bk-11744-NB      Doc 234 Filed 10/15/18 Entered 10/15/18 17:48:33           Desc
                             Main Document    Page 1 of 4


  1 Jonathon J. Herzog, Bar No. 162339
    jherzog@westzog.com
  2 WESTON HERZOG LLP
    550 N. Brand Boulevard, Suite 1990
  3
    Glendale, California 91203
  4 Telephone: (818) 755-8555
    Facsimile: (818) 755-8542
  5
    Attorneys for Creditor,
  6 SIMON PROPERTY GROUP, INC.

  7

  8
                             UNITED STATES BANKRUPTCY COURT
  9
                              CENTRAL DISTRICT OF CALIFORNIA
 10
                                      LOS ANGELES DIVISION
 11
    In re:                                         Case No.: 2:18-bk-11744-NB
 12 B&B LIQUIDATING, LLC,                          Chapter: 11
 13                Debtor and Debtor in            [Assigned to Honorable Neil W. Bason –
                   Possession.                     Courtroom 1545]
 14
                                                   CREDITOR SIMON PROPERTY GROUP,
 15                                                INC.’S AMENDED NOTICE OF MOTION
                                                   TO COMPEL IMMEDIATE PAYMENT OF
 16                                                ADMINISTRATIVE RENT PURSUANT TO
                                                   11 U.S.C. §§ 365(d)(3) AND 503(b) AND
 17                                                GRANTING RELATED RELIEF
 18                                                Date:         November 6, 2018
                                                   Time:         2:00 p.m.
 19                                                Courtroom:    1545
                                                   Place:        United States Bankruptcy Court
 20                                                              Central District of California
                                                                 Edward R. Roybal Federal
 21                                                              Building and Courthouse
                                                                 255 East Temple Street, Suite 1552
 22                                                              Los Angeles, California 90012
 23

 24         TO THE HONORABLE COURT, DEBTOR AND DEBTOR IN POSSESSION, AND
 25 TRUSTEE:

 26         PLEASE TAKE NOTICE that on November 6, 2018 at 2:00 p.m. in Courtroom 1545 of
 27 the United States Bankruptcy Court, Central District of California, Edward R. Roybal Federal

 28 Building and Courthouse, located at 255 East Temple Street, Suite 1552, Los Angeles, California
                                             -1-
         CREDITOR SIMON PROPERTY GROUP, INC.’S AMENDED NOTICE OF MOTION TO COMPEL
      IMMEDIATE PAYMENT OF ADMINISTRATIVE RENT PURSUANT TO 11 U.S.C. §§ 365(d)(3) AND 503(b)
Case 2:18-bk-11744-NB       Doc 234 Filed 10/15/18 Entered 10/15/18 17:48:33              Desc
                              Main Document    Page 2 of 4


  1 90012, Creditor, SIMON PROPERTY GROUP, INC., as Landlord and/or Managing Agent

  2 (“Landlord”), owner and lessor of certain nonresidential real property, hereby moves and will

  3 move this Court to enter an order compelling secured lender and Creditor, SIENA LENDING

  4 GROUP, LLC (“SIENA”) immediately to pay outstanding post-petition administrative rent

  5 pursuant to 11 U.S.C. §§ 365(d)(3) and 503(b) of the United States Bankruptcy Code, and granting

  6 related relief, as more specifically described in Creditor’s Motion filed and served on October 12,

  7 2018.

  8

  9 Dated: October 15, 2018                   WESTON HERZOG LLP

 10

 11                                                     /s/ Jonathon J. Herzog
                                              JONATHON J. HERZOG
 12                                           Attorneys for Creditor, SIMON PROPERTY
                                              GROUP, INC.
 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                             -2-
         CREDITOR SIMON PROPERTY GROUP, INC.’S AMENDED NOTICE OF MOTION TO COMPEL
      IMMEDIATE PAYMENT OF ADMINISTRATIVE RENT PURSUANT TO 11 U.S.C. §§ 365(d)(3) AND 503(b)
        Case 2:18-bk-11744-NB                     Doc 234 Filed 10/15/18 Entered 10/15/18 17:48:33                                       Desc
                                                    Main Document    Page 3 of 4



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
550 North Brand Boulevard, Suite 1990, Glendale, California 91203


A true and correct copy of the foregoing document entitled (specify): CREDITOR SIMON PROPERTY GROUP, INC.’S
AMENDED NOTICE OF MOTION TO COMPEL IMMEDIATE PAYMENT OF ADMINISTRATIVE RENT PURSUANT TO
11 U.S.C. §§ 365(d)(3) AND 503(b) AND GRANTING RELATED RELIEF

will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
  October 15, 2018 , I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:
UNITED STATES TRUSTEE: United States Trustee (LA), ustpregion16.la.ecf@usdoj.gov

                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) October 15, 2018 , I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.
CREDITOR:
TN Dept of Revenue
c/o TN Attorney General's Office, Bankruptcy Division
P.O. Box 20207, Nashville, Tennessee 3 7202-0207


                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) October 16, 2018 , I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.
PRESIDING JUDGE’S COPY - Delivered on October 16, 2018:
Honorable Neil W. Bason
United States Bankruptcy Court
Central District of California
255 East Temple Street/Courtroom 1545
Los Angeles, California 90012

                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

October 15, 2018               PHILIP KWAN                                                                         /s/ Philip Kwan
 Date                          Printed Name                                                     Signature
            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
10/12/2018                      Doc 234CM/ECF
             Case 2:18-bk-11744-NB            - U.S.
                                          Filed      Bankruptcy Court
                                                 10/15/18             (v5.2.1 - 10/15/18
                                                                 Entered        LIVE)    17:48:33                                                Desc
                                   Main Document
Mailing Information for Case 2:18-bk-11744-NB            Page    4  of  4

Electronic Mail Notice List
The following is the list of parties who are currently on the list to receive email notice/service for this case.

      Charla L Brown charla.brown@cpa.texas.gov
      Shirley Cho scho@pszjlaw.com
      Brian L Davidoff bdavidoff@greenbergglusker.com, calendar@greenbergglusker.com;jking@greenbergglusker.com
      John P Dillman houston_bankruptcy@publicans.com
      Jeffrey W Dulberg jdulberg@pszjlaw.com
      Brian D Huben hubenb@ballardspahr.com, carolod@ballardspahr.com
      William W Huckins whuckins@allenmatkins.com, clynch@allenmatkins.com
      Courtney J Hull bk-chull@oag.texas.gov, sherri.simpson@oag.texas.gov
      Lillian Jordan ENOTICES@DONLINRECANO.COM, RMAPA@DONLINRECANO.COM
      Dare Law dare.law@usdoj.gov
      Leo D Plotkin lplotkin@lsl-la.com, hpetrilli@lsl-la.com;dsmall@lsl-la.com
      Hamid R Rafatjoo hrafatjoo@raineslaw.com, bclark@raineslaw.com;cwilliams@raineslaw.com
      Martin W Taylor martin.taylor@troutman.com
      Ronald M Tucker rtucker@simon.com, cmartin@simon.com;psummers@simon.com;Bankruptcy@simon.com
      United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
      Elizabeth Weller dallas.bankruptcy@publicans.com

Manual Notice List
The following is the list of parties who are not on the list to receive email notice/service for this case (who therefore require manual noticing/service). You may
wish to use your mouse to select and copy this list into your word processing program in order to create notices or labels for these recipients.

      Clear Thinking Group LLC
      ,

      Rommel Mapa
      Donlin, Recano & Company, Inc
      6201 15th Avenue
      Brooklyn, NY 11219

      NV Consulting Services LLC
      ,

      Pachulski Stang Ziehl & Jones LLP
      10100 Santa Monica Blvd., 13th Floor
      Los Angeles, CA 90067

      TN Dept of Revenue
      c/o TN Attorney General's Office
      Bankruptcy Division
      PO Box 20207
      Nashville, TN 37202-0207

Creditor List
Click the link above to produce a complete list of creditors only.

List of Creditors
Click on the link above to produce a list of all creditors and all parties in the case. User may sort in columns or raw data format.




https://ecf.cacb.uscourts.gov/cgi-bin/MailList.pl?542187489083543-L_1_0-1                                                                                         1/1
